Mr. Justice Dunn delivered the opinion of the court: While it may be conceded that as between Frederick Kropsch and his wife the business conducted in the name of the former belonged to the latter, yet as to third persons it was the business of the husband. He managed the business, kept the bank account, drew checks thereon and made contracts, all in his own name. Her name did not anywhere appear. Having thus permitted him to obtain credit and incur obligations by reason of his apparent ownership, she will not be allowed to take the property without satisfying such obligations. Where a married woman advances her own money and places it in the hands of her husband for the purpose of carrying on a general trade in his own name, the property bought with such money, and the increase thereof, as to creditors, will belong to the husband and be liable to be seized for his debts. Hauk v. VanIngen, 196 Ill. 20; Robinson v. Brems, 90 id. 351; Wilson v. Loomis, 55 id. 352; Wortman v. Price, 47 id. 22; Nelson v. Smith, 64 id. 394. Appellants insist that Mrs. Kropsch protested against her husband’s signing the lease and told appellee’s agent that she was the owner and did not want the lease signed, and they claim that for this reason the judgments cannot be enforced against the property. If she did, at the time, object to the leasing of the premises, she must be held to have withdrawn her objection and assented to the lease when the leased premises were afterward occupied for the purposes of the business. It was only by virtue of the lease that they could be so occupied. She is not held liable, as principal, on this sealed instrument executed by her husband in his own name. The decree proceeds on the ground that she permitted her husband to appear as the owner of the business, and as to the appellee he was the owner. If she at one time objected to his being so regarded, she withdrew the objection and permitted the apparent condition of ownership to continue. Whatever contract he madé, whether under seal or not, could be enforced, not against her, but against him and against his property, including that engaged in the business of which he was, with her consent, the apparent proprietor. She will not be permitted to claim the property as owner to the detriment of one contracting with him on the faith of his ownership of the business. The transfer of the stock to the wife cannot be sustained on the ground that the husband was indebted to her, for it is not alleged in the answer nor shown by the evidence that the relation of debtor and creditor existed between them. The issue was whether the property invested in the business was the husband’s or the wife’s, and we hold that as to appellee it was the husband’s. The judgment of the Appellate Court will be affirmed. Judgment affirmed.